Case 3:20-cv-01939-RNC Document 83 Filed 02/17/21 Page 1 of 3

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF CONNECTICUT
ANTONIO CABALLERO )
Plaintiff ) CIVIL ACTION NO.:
)
V. ) 3:20-CV-01939-RNC
)
REVOLUTIONARY ARMED FORCES OF _)
COLOMBIA—PEOPLE'S ARMY A/K/A )

FUERZAS ARMADAS REVOLUCIONARIAS )
DE COLOMBIA—EJERCITO DEL PUEBLO, )

AND NORTE DE VALLE CARTEL )
Defendants ) FEBRUARY 17, 2021
)

 

NOTICE OF SERVICE AND MOTION THAT SEALED
DOCKET ENTRIES BE UNSEALED

Plaintiff Antonio Caballero hereby notifies the Court that Garnishee, Interactive
Brokers, LLC, has been served per Returns of Service, D.E. 45 and D.E. 55. As such,
Plaintiff notes the stated purpose of his Motion to Seal Application for Turnover Order and
Restraining Order [D.E. 27], Motion to Seal Notice of Supplemental Authority [D-E. 30],
Motion to Seal Second Supplemental Authority [D.E. 33], Motion to Seal Third
Supplemental Authority [D.E. 36], Motion to Seal Draft Order to Show Cause [D.E. 39],
and Motion to Seal Motion to Extend Temporary Restraining Order [D.E. 48] has now
been satisfied.

Plaintiff moves the applicable docket entries related to the Interactive Brokers, LLC
temporary restraining order and turnover order, including Ex Parte Application for

Turnover Order and Restraining Order [D.E. 28] and its supporting documents - Ex Parte

-l-
G:\HPL\work\hpl\LIT\Caballero v. FARC FINAL Notice of Service_.docx
Case 3:20-cv-01939-RNC Document 83 Filed 02/17/21 Page 2 of 3

Notice of Supplemental Authority [D.E. 31], Sealed Motion Second Ex Parte Notice of
Supplemental Authority and Motion for Expedited Show Cause [D.E. 34], Plaintiff's Ex
Parte Notice of Third Supplemental Authority [D.E. 37], Draft Order to Show Cause [D.E.
40], Summons [D.E. 42], Temporary Restraining Order [D.E. 43], and Emergency Motion

to Extend Temporary Restraining Order [D.E. 49] - be unsealed.

 
  

 

Putnam Lowry, Esq.

Counselfer-Plaintiff Antonio Caballero
—~FORD & PAULEKAS, LLP

280 Trumbull Street - Suite 2200

Hartford, CT 06103

Direct: (860) 808-4213

Mobile: (860) 543-4372

Main: (860) 527-0400

Fax: (860) 249-7500

Email: PTL@HPLowry.com

Federal Bar # CT05955

Joseph I. Zumpano, Esq., PHV10932
E-mail address: jzuampano@zplaw.com
Leon N. Patricios, Esq., PHV10931
E-mail address: lpatricios@zplaw.com
Counsel for Plaintiff Antonio Caballero
ZUMPANO PATRICIOS, P.A.

312 Minorca Avenue

Coral Gables, FL 33134

Telephone: (305) 444-5565

-2-
G:\HPL\work\hpl\LIT\Caballero v. FARC FINAL Notice of Service_.docx
Case 3:20-cv-01939-RNC Document 83 Filed 02/17/21 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was filed with the ECF/CM system on
this 17" day of February 2021, which then distributed it to all parties of record and I further
sent copies to the following:

Newton Porter, Esq.

Porter & Krovick, P.A.

9655 S. Dixie Highway, Suite 208

Miami, FL 33156

VIA EMAIL ONLY - nporter@porterandkorvick.com

Tony Korvick, Esq.

Porter & Korvick, P.A.

9655 S. Dixie Highway, Suite 208

Miami, FL 33156

VIA EMAIL ONLY - tkorvick@porterandkorvick.com

Nathanial A. Tarnor, Esq.

Hagens Berman Sobol Shapiro LLP

322 8th Avenue-Suite 802

New York, New York 10001

VIA EMAIL ONLY - nathant@hbsslaw.com

Ellen Ross Belfer, Esq.

LEON COSGROVE LLP

255 Alhambra Circle, 8th Floor

Miami, Florida 33134

Telephone: (305) 570-3243

VIA EMAIL ONLY - ebelfer@leoncosgrove.com

  

 

-3-
G:\HPL\work\hpl\LIT\Caballero v. FARC FINAL Notice of Service_.docx
